Opinion by
Mr. Chief Justice Moore.
This is an appeal by the plaintiff from a decree confirming an order made by the defendant upon the complaint of B. Lee Paget and others, members of a voluntary association, commanding the plaintiff to desist from charging or collecting a fare of 15 cents for the transportation of any passenger on the Oregon City division between Portland and Milwaukie Heights, Courtney, Oak Grove, Center, and Bisley, which stations are collectively called the Oak Grove district, and not to demand or receive more than 10 cents for such service, and also to give to passengers between all stations in that district and Portland the same transfer privileges that the plaintiff grants to persons carried by it to that city on the Mt. Scott or the Springwater divisions. The facts herein are nearly identical with the incidents detailed in the Milwaukie case, 56 Or. 468 (105 Pac. 709), and show that passengers are carried on the Mt. Scott division for five cents to Lents, where a further charge of five cents is made for carrying them to Lents Junction and other places to and including Gates. Passengers are also carried from Portland over the Oregon City division or the Sellwood branch to Gulf Junction, and thence east to Nickum for five cents, when a further charge of that sum is made for carrying them to Kerrigan, Lents Junction, and other stations to and including Gates. The trackage distance from Portland or from the boundary thereof to Gates by the way of either of the divisions by which that station can be reached on the plaintiff’s cars is farther *128than the trackage distance from the city of Portland or its limits to the utmost extent of the Oak Grove district. No transfers are given to passengers on the Oregon City division, although such privileges are granted to those that travel on the Mt. Scott and the Springwater divisions.
Such discrimination is unjust; and, based on the conclusions reached in the Milwaukie case, the decree herein is affirmed. Affirmed.